


110 HCON 411 IH: Raising the awareness of the need for crime

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 411
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Reichert (for
			 himself, Ms. Bordallo,
			 Mr. Ramstad,
			 Mr. Doyle,
			 Mr. Holden,
			 Mr. Smith of New Jersey,
			 Mr. Ehlers,
			 Ms. Pryce of Ohio,
			 Mr. Poe, Mr. Petri, Mr.
			 Gerlach, Mrs. McMorris
			 Rodgers, Mr. Brady of
			 Pennsylvania, Mr. Kagen,
			 Mr. Kirk, and
			 Mr. Shays) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Raising the awareness of the need for crime
		  prevention in communities across the country and expressing support for
		  designation of the week of October 2, 2008, through October 4, 2008, as
		  Celebrate Safe Communities Week.
	
	
		Whereas communities across the country face localized
			 increases in violence and other crime;
		Whereas local law enforcement-community partnerships are
			 an effective tool for preventing crime and addressing the fear of crime;
		Whereas the National Sheriffs’ Association (NSA) and the
			 National Crime Prevention Council (NCPC) are leading national resources
			 providing community safety and crime prevention tools tested and valued by
			 local law enforcement agencies and communities nationwide;
		Whereas the NSA and the NCPC have joined together to
			 create the Celebrate Safe Communities (CSC) initiative in
			 partnership with the Bureau of Justice Assistance, Office of Justice Programs,
			 Department of Justice;
		Whereas “Celebrate Safe Communities” will be launched the
			 first week of October 2008 to help kickoff recognition of October as Crime
			 Prevention Month;
		Whereas Celebrate Safe Communities is
			 designed to help local communities highlight the importance of residents and
			 law enforcement working together to keep communities safe places to live,
			 learn, work, and play;
		Whereas “Celebrate Safe Communities” will enhance the
			 public awareness of vital crime prevention and safety messages and motivate
			 Americans of all ages to learn what they can do to stay safe from crime;
		Whereas “Celebrate Safe Communities” will help promote
			 year-round support for locally based and law enforcement-led community safety
			 initiatives that help keep families, neighborhoods, schools, and businesses
			 safe from crime; and
		Whereas the week of October 2, 2008, through October 4,
			 2008, would be an appropriate week to designate as “Celebrate Safe Communities”
			 Week: Now, therefore, be it
		
	
		That Congress—
			(1)supports the designation of
			 Celebrate Safe Communities Week;
			(2)commends the
			 efforts of the thousands of local law enforcement agencies and their countless
			 community partners educating and engaging residents of all ages in the fight
			 against crime;
			(3)asks communities
			 across the country to consider how Celebrate Safe Communities
			 can help them highlight local successes in the fight against crime; and
			(4)encourages the National Sheriffs’
			 Association and the National Crime Prevention Council to continue to promote
			 through “Celebrate Safe Communities” and year-round, individual and collective
			 action, in collaboration with law enforcement and other supporting local
			 agencies, to reduce crime and build safer communities throughout the United
			 States.
			
